Name: Council Regulation (EC) No 1403/1999 of 24 June 1999 fixing, for the 1999/2000 marketing year, certain sugar prices and the standard quality of beet
 Type: Regulation
 Subject Matter: beverages and sugar;  marketing;  prices;  plant product;  consumption;  agricultural policy
 Date Published: nan

 Avis juridique important|31999R1403Council Regulation (EC) No 1403/1999 of 24 June 1999 fixing, for the 1999/2000 marketing year, certain sugar prices and the standard quality of beet Official Journal L 164 , 30/06/1999 P. 0013 - 0014COUNCIL REGULATION (EC) No 1403/1999of 24 June 1999fixing, for the 1999/2000 marketing year, certain sugar prices and the standard quality of beetTHE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 1785/81 of 30 June 1981 on the common organisation of the market in the sugar sector(1), and in particular Articles 2(3), 3(4) and 4(3) thereof,Having regard to the proposal from the Commission(2),Having regard to the opinion of the European Parliament(3),Having regard to the opinion of the Economic and Social Committee(4),Whereas:(1) When sugar prices are fixed, account should be taken of the objectives of the common agriculture policy; the objectives of the common agricultural policy are in particular to ensure a fair standard of living for the agricultural community, to assure the availability of supplies and ensure that they reach consumers at reasonable prices;(2) In order to attain these objectives, the target price for sugar must be fixed at a level which, taking into account in particular the resultant level of the intervention price, ensures a fair remuneration for beet and sugar cane producers while at the same time respecting consumers' interests, and which is likely to maintain a balance between the prices of the principal agricultural products;(3) As a result of the characteristics of the sugar market, the risks involved in this trade are relatively slight; consequently, when the intervention price for sugar is being fixed, the difference between the target price and the intervention price may be fixed at a relatively low level;(4) The basic price for beet must take account of the intervention price, revenue to undertakings as a result of the sale of molasses, which can be valued at EUR 7,61 per 100 kilograms, that amount being derived from the molasses price referred to in Article 14(2) of Regulation (EEC) No 1785/81, the latter being valued at EUR 8,21 per 100 kilograms, and of the costs of processing and delivering the beet to factories and be based on an estimated Community yield of 130 kilograms of white sugar per tonne of beet with a 16 % sugar content,HAS ADOPTED THIS REGULATION:Article 11. The target price for white sugar shall be EUR 66,50 per 100 kilograms.2. The intervention price for white sugar shall be EUR 63,19 per 100 kilograms for the non-deficit areas of the Community.Article 2The basic price applicable in the Community for beet shall be EUR 47,67 per tonne delivered at the collection centre.Article 3Standard quality beet shall:(a) be of sound, genuine and merchantable quality;(b) have a sugar content of 16 % at the reception point.Article 4This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities.It shall be applicable for the 1999/2000 marketing year.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Luxembourg, 24 June 1999.For the CouncilThe PresidentJ. TRITTIN(1) OJ L 177, 1.7.1981, p. 4. Regulation as last amended by Regulation (EC) No 1148/98 (OJ L 159, 3.6.1998, p. 36).(2) OJ C 59, 1.3.1999, p. 5.(3) Opinion delivered on 14 April 1999 (not yet published in the Official Journal).(4) Opinion delivered on 28 April 1999 (not yet published in the Official Journal).